Wright, C. J.
The answer is certainly not as full and specific in its averments as it should be to meet the full letter of the law, but bearing in mind that it was filed in a justice’s court, where the strict rules of pleading are not enforced, we are inclined to the opinion upon the authority of Dunsmore v. Elliott, 1 Iowa 599 ; 3 Iowa 140, and other cases, that being undenied, it was a sufficient defense to the plaintiff’s action, and that the judgment is as a consequence erroneous. The case first cited will be found very much like this in its essential facts.
Judgment reversed.